Case 2:21-cv-00293-SPC-NPM Document 15 Filed 06/11/21 Page 1 of 4 PageID 154




                          UNITED STATES DISTRICT COURT
                           MIDDLE DISTRICT OF FLORIDA
                              FORT MYERS DIVISION


AMIEE JO STOREY,

             Plaintiff,

v.                                                 Case No. 2:21-cv-293-SPC-NPM

CAPITAL LINK MANAGEMENT, LLC,

             Defendant.


                                      ORDER

      Before the Court is Plaintiff’s Motion to Strike Answer and Affirmative

Defenses (Doc. 13), and Defendant Capital Link Management, LLC’s Opposition

(Doc. 14). In this Fair Debt Collection Practices Act, 15 U.S.C. § 1692c-f, and

Florida Consumer Collection Practices Act, Fla. Stat. § 559.72, action, Plaintiff

Aimee Jo Storey claims Capital Link Management, LLC (“Capital Link”)

improperly attempted to collect a debt.

      On March 3, 2021, Storey initiated this action in state court and on April 2,

2021, the state-court clerk entered a default. (Doc. 3-1). On April 9, 2021, Capital

Link removed the action and filed an Answer and Affirmative Defenses (Doc. 8) on

April 14, 2021. Storey moves to strike the answer (Doc. 8) on the basis that a default

was entered against Capital Link and Capital Link has not moved to set aside the
Case 2:21-cv-00293-SPC-NPM Document 15 Filed 06/11/21 Page 2 of 4 PageID 155




state-court default. (Doc. 13, pp. 1-3). Capital Link argues that after removal, federal

and not state procedural rules apply, and under federal rules, a defendant who does

not answer before removal may answer seven days after the notice of removal is

filed, citing Federal Rule of Civil Procedure 81(c)(2). (Doc. 14, pp. 2-3). In essence,

Capital Link argues the state-court default is a nullity. Alternatively, Capital Link

requests the Court set aside the state-court default for good cause. (Doc. 14, pp. 4-

5).

       Storey does not argue that removal was improper. She simply argues that

Capital Link’s Answer and Affirmative Defenses should be stricken based upon the

state court’s default. But Capital Link’s answer is timely, and the Court finds good

cause exists to set aside the default and accept the answer and affirmative defenses

as filed.

       “The court may set aside an entry of default for good cause.” Fed. R. Civ. P.

55(c). “Good cause” is a mutable standard, varying from situation to situation.”

Compania Interamericana Export–Import, S.A. v. Compania Dominicana, 88 F.3d

948, 951 (11th Cir. 1996)). And it is less rigorous than the standard to set aside a

default judgment under Rule 60(b). Retina-X Studios, LLC v. ADVAA, LLC, 303

F.R.D. 642, 656 (M.D. Fla. 2014) (citing African Methodist Episcopal Church, Inc.

v. Ward, 185 F.3d 1201, 1202 (11th Cir. 1999)). But it is “not so elastic as to be

devoid of substance.”


                                           2
Case 2:21-cv-00293-SPC-NPM Document 15 Filed 06/11/21 Page 3 of 4 PageID 156




      While this good cause standard is not susceptible to a precise formula, and

defaults are generally disfavored given the judicial preference to resolve cases on

their merits, courts have generally considered whether the defaulted defendant acted

promptly to correct the default and present a meritorious defense, whether setting

aside the default would prejudice the party in whose benefit it was entered, and

whether the defendant had defaulted willfully “by displaying either an intentional or

reckless disregard for the judicial proceedings.” S.E.C. v. Johnson, 436 F. App’x

939, 945 (11th Cir. 2011) (quoting Compania, 88 F.3d at 951-952)).

      Capital Link timely removed this action and timely filed its answer—all

within twelve days of the state-court default and within forty-two days of the

initiation of this action. There is no indication that the failure to respond was in

flagrant disregard of the state-court summons, and Storey made no showing of

prejudice. On balance, Capital Link’s prompt filing of its answer after removal

weighs in favor of setting aside the default, even though the better practice would

have been for Capital Link to contemporaneously move to set aside the default when

it removed the action to this Court.

      Accordingly, the Motion to Strike Answer and Affirmative Defenses (Doc.

13) is DENIED, the default entered on April 2, 2021 in state court is set aside, and

the Court accepts Capital Link’s Answer and Affirmative Defenses.




                                         3
Case 2:21-cv-00293-SPC-NPM Document 15 Filed 06/11/21 Page 4 of 4 PageID 157




      ORDERED in Fort Myers, Florida on June 11, 2021.




                                     4
